Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 13, 2022

                                    No. 04-22-00079-CV

                              Brian O’NEILL (cross-appellee),
                                        Appellant

                                             v.

           Michael D. TANGMAN and Cindy Dechert Tangman (cross-appellants),
                                   Appellees

                From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 19-484
                        Honorable Kirsten Cohoon, Judge Presiding

                                          ORDER

       In accordance with this court’s memorandum opinion of this date, the appeal and cross-
appeal are DISMISSED. Costs of the appeals are taxed against the party who incurred them.

       It is so ORDERED on April 13, 2022.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court